Citation Nr: 1211577	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for residuals of a left hand injury. 

3.  Entitlement to service connection for residuals of a right hand injury.

4.  Entitlement to service connection for atrophy of the right calf secondary to nerve injury and disuse (claimed as right leg condition). 

5.  Entitlement to service connection for ulnar nerve damage (claimed as injury of the last 3 fingers on the left hand)( also claimed as nerve damage of the left upper extremity).  

6.  Entitlement to service connection for residuals of a left ankle injury. 

7.  Entitlement to service connection for residuals of a right ankle injury. 

8.  Entitlement to service connection for a left wrist sprain (claimed as left wrist injury). 

9.  Entitlement to service connection for residuals of a back injury. 

10.  Entitlement to an initial rating in excess of 10 percent for posttraumatic migraine headaches. 

11.  Entitlement to an initial rating in excess of 10 percent for an adjustment disorder with depression moods. 

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right ankle dislocation, to include nerve damage and a blood clot in the brachial artery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from August 2006 to September 2008.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2010 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2011.  After the hearing the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

At the Veteran's hearing, the Veteran and his representative discussed special monthly compensation based on aid and attendance.  This was originally denied by the May 2010 rating decision and the Veteran never filed a substantive appeal on that issue, thus it is not before the Board.  However, the Board finds that once again it has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for left hand injury residuals, right hand injury residuals, atrophy of the right calf secondary to nerve injury and disuse, ulnar nerve damage of the left upper extremity, residuals of a left ankle injury, residuals of a right ankle injury, a left wrist sprain, residuals of back injury and compensation under 38 U.S.C.A. § 1151 for residuals of right ankle dislocation, to include nerve damage and a blood clot in the brachial artery, are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided appeal has been accomplished.  

2.  Extending the benefit of the doubt to the Veteran, tinnitus is shown as likely as not to be due to exposure to loud noise during active service.  

3.  The Veteran's posttraumatic migraine headaches are shown to be manifested by one incapacitating episode every two to three months and not manifested by ccharacteristic prostrating attacks occurring on an average once a month over last several months. 

4.  The Veteran's adjustment disorder with depression is manifested by depressed mood, anxiety, and chronic sleep impairment; however, there is no evidence that it is manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of judgment; or impaired abstract thinking.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  The criteria for an initial rating in excess of 10 percent rating for the service-connected posttraumatic migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2011).

3.  The criteria for an initial disability rating of 30 percent, but no more, for the service-connected adjustment disorder with depression, have been met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.130, Diagnostic Code 9440 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created and are codified as amended at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board is aware that the November 2008 and December 2008 letters concerned the Veteran's initial service connection claim, not higher rating claims.  However, the current appeal arose upon the grant of service connection in July 2009.  The question of whether a further VCAA letter for such a  "downstream" issue is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The November 2008 and December 2008 letters also informed the Veteran of the criteria of the applicable disability ratings and effective date elements of his claims, and he was also furnished a Supplemental Statement of the Case in December 2010.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions and statements are also indicative of his actual knowledge of the requirements for substantiating his initial rating claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims at this time.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports in January 2009 and July 2009, and statements and testimony from the Veteran and his representative.  The Board finds that these examinations are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issues herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).




II.  Analysis
I.  Service connection

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the claims file, and affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  As noted above, the Veteran has active duty service from August 2006 to September 2008.  According to the Veteran's personnel file and his testimony he was a heavy construction equipment operator.  The Board finds that even though the Veteran did not report any symptoms of tinnitus during service, it is clear from his military occupational specialty that he was exposed to loud noises during service.  

At the Veteran's January 2009 VA examination he reported that his tinnitus began two year prior and that it sounded like a microwave; it was also noted that it was intermittent and heard in quiet situations and that there was no known etiology.  He also denied exposure to loud noise prior to service and since service.  He stated that he did not wear hearing protection in service when he was exposed to heavy equipment but he did wear hearing protection when he was around aircraft.  The VA examiner opined that based upon audiometric data, it was not likely that his tinnitus was due to military noise exposure. 

Despite the fact that the January 2009 opinion is against the Veteran's claim the  Board finds that award of service connection for tinnitus is still appropriate here.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Additionally, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  Here the January 2009 VA examiner gave a blanket opinion without any reasoning and without taking into consideration Veteran's statements pertaining to continuity of symptomatology.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board finds that the only noise exposure of record is during the Veteran's military service and that there is no evidence of any post-service noise exposure either recreationally or with his occupation with the VA.  The evidence is at least in equipoise and the Board finds that service connection is therefore in order.  

In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Indeed, the Veteran's statements as to when his ringing in his ears began are important and credible evidence going toward the matters of when the conditions began.  The Veteran maintains that his tinnitus began during service and is due to military noise exposure; even at his VA examination he reported that his tinnitus began two year prior which would mean it began during service.  Again, such noise exposure is consistent with the circumstances of his service.  Throughout the course of his communications with VA, the Veteran has consistently maintained that his tinnitus began in active service; the Board finds that such consistency makes his statements credible.  Moreover, the Board points out that he is competent to testify as to ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  Given the nature of tinnitus, the Veteran is the only one who is competent to testify as to when he began to perceive tinnitus.  In addition, there is no evidence of any post-service noise exposure related to his recreational activities or with his occupation at the VA.  

II.  Increased Ratings 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).   Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).


Posttraumatic Migraine Headaches

The July 2009 rating decision on appeal granted the Veteran service connection for posttraumatic migraine headaches and granted the Veteran an initial disability rating of 10 percent effective September 27, 2008.  After a careful review of the Veteran's claims file the Board finds that the Veteran's posttraumatic migraine headaches does not warrant an initial rating higher than the current 10 percent.  

The Veteran's posttraumatic migraine headaches have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated at 10 percent.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated at 30 percent.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated at 50 percent.  38 C.F.R. § 4.124a.

At the Veteran's July 2009 VA examination it was noted that the Veteran took 25 milligrams of Notriptyline three times a day and had done extremely well on it.  The Veteran's headaches were manifested by pain in the left temple region and the warning for the onset was pain in the jaw that radiated up.  His headaches were manifested by a sharp, throbbing pain and light sensitivity; however, there was no nausea, vomiting, dizziness, or vertigo and no triggers.  He reported that he had one incapacitating headache every two to three months that lasted three to four hours; the VA examiner also noted that there was no evidence of traumatic brain injury (TBI). 

The Veteran testified that he no longer took his prescription because he ran out and did not refill it but he took extra strength Aleve and the hydrocodene that he was on for his ankles helped his headaches.  He preferred to be in a darker room.  He stated that he had one "pretty good headache" a week but that he only missed two or three days of work in the past 18 months and that he had no episodes at work.  

The Board finds that based on the evidence of record the Veteran's posttraumatic migraine headaches are manifested by characteristic prostrating attacks averaging one in two months over the last several months and are not manifested by characteristic prostrating attacks occurring on an average once a month over last several months, and thus he does not meet the criteria for a 30 percent disability rating.  At the Veteran's July 2009 VA examination it was noted that he had prostrating headaches once every two to three months; while the Veteran described his headaches as "pretty good" there is no evidence that they are prostrating at least once a month.  In addition, the Veteran testified that he never had an episode at work and only missed two to three days of work in 18 months; thus, the Board finds that his migraine headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, the Board finds that the Veteran's posttraumatic migraine headaches do not warrant a higher initial rating in excess of 10 percent. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's posttraumatic migraine headaches are contemplated by the rating criteria.  In addition, there is no evidence of hospitalizations and as discussed above; there is no evidence that there is marked interference with employment.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that the Veteran's chronic headaches are not manifested by migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  Thus, the Veteran's service connected posttraumatic migraine headaches do not warrant an initial rating in excess of 10 percent.   


Adjustment Disorder 

The July 2009 RO rating decision granted the Veteran service connection for an adjustment disorder with depressed mood and granted the Veteran an initial 10 percent disability rating effective September 27, 2008.  

The RO has assigned the Veteran's adjustment disorder with depressed mood disability a 10 percent rating pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9440 (adjustment disorder with depressed mood).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's adjustment disorder with depressed mood is currently rated as 10 percent under 38 C.F.R. § 4.130, Diagnostic Code 9440.

A rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

To warrant a 30 percent disability rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

To warrant a 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been assigned during the pendency of this claim.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

During the course of the appeal, the Veteran was assigned a GAF score of 45.  GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The Board notes that the Veteran is service-connected for an adjustment disorder with depressed mood secondary to a parachute jump.  The Board finds that the evidence of record more closely approximates symptoms manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and not by occupational and social impairment with reduced reliability and productivity.  

The Board notes that under Mauerhan v. Principi, 16 Vet. App. 436 (2002), the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  The Board finds that the grant of a 30 percent disability rating but not higher considers all of the Veteran's symptoms, not just those listed in the rating criteria.  However, as noted below, based on the totality of the Veteran's symptoms, the Board finds that a 30 percent disability rating but not higher is warranted. 

At the January 2009 VA examination the Veteran reported that his biggest issue was that his weight had increased from 180 pounds to 250 pounds in a year and that he felt disgusting and embarrassed to go out.  He sometimes had difficulty falling asleep but he did not have a tendency to dwell on things.  He was not happy to move back home with his mother after a recent divorce.  The Veteran reported that his depression was moderate to severe, but he denied homicidal or suicidal ideations and delusions.  On examination his mood was depressed, but his affect was appropriate and his thought process and associations were logical and tight; his memory was intact and his insight and judgment were adequate.  He reported some social isolation but also reported that he socialized with some friends from the military.  The VA examiner stated that the Veteran's depression occurred daily and was severe; however, it did not affect his activities of daily living or preclude him from employment. 

After a review of the Veteran's claims file, including the above reported examination and the Veteran's testimony that he socially isolated himself from his friends and family, the Board finds that, since the grant of service connection, the Veteran's symptoms are manifested by depressed mood, anxiety, and chronic sleep impairment.  These symptoms represent occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and, therefore, he meets the criteria for a higher initial rating of 30 percent.  The Board finds that the preponderance of the evidence does not reflect flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of judgment; or impaired abstract thinking.  The January 2009 VA examiner specifically stated that there was no evidence of delusions, suicidal ideations, or hallucinations.  Therefore, the Veteran does not have evidence of occupational and social impairment with reduced reliability and productivity and does not warrant a higher rating of 50 percent.  The Board also finds that though the Veteran isolates himself from others including his family, he does not warrant an initial rating of 70 percent because at no point in the Veteran's medical records is there evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a work like setting). Thus, a higher initial rating of 30 percent, but not higher, is warranted.  

As noted above, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Thun v. Peake, 22 Vet. App. 111 (2008).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected adjustment disorder with depressed mood.  There is no evidence of hospitalizations and the Veteran even testified that he was not seeking any treatment for his mental health condition.  The Veteran also testified that he was currently working at the VA.  Therefore, the Board finds that an extra-schedular rating is not applicable.   

In sum, the Board finds that a review of the Veteran's VA examination and testimony, and by granting the Veteran the benefit of the doubt, his adjustment disorder with depressed mood is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, an initial rating of 30 percent, but not higher, is warranted. 


ORDER

Service connection for tinnitus is granted. 

An initial rating in excess of 10 percent for posttraumatic migraine headaches is denied. 

An initial rating of 30 percent, but not more, for an adjustment disorder with depressed mood is granted, subject to the regulations governing the payment of VA monetary benefits.  


REMAND

Unfortunately, a remand is required with regard to the remaining issues.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)  (West 2002); 38 C.F.R. § 3.159(c), (d) (2011). 

At the Veteran's hearing the Veteran's representative stated that the Veteran's claims file was missing some of his service treatment records.  Therefore, the Board finds that the RO/AMC should attempt to obtain all of the Veteran's service treatment records and, if they cannot be obtained, then they must document all steps taken. 

After it is determined the Veteran's service treatment records are complete or that they could not be obtained, then the Veteran should be afforded VA examinations for his claims of entitlement to service connection for  left hand injury residuals, right hand injury residuals, atrophy of the right calf secondary to nerve injury and disuse, ulnar nerve damage of the left upper extremity, left ankle injury residuals, right ankle injury residuals, a left wrist sprain, and back injury residuals.   The VA examiner must determine if the Veteran has any current diagnosis and the etiology of any diagnosis; to include if it is at least likely as not (50 percent or more probability) related to the Veteran's military service.  In addition, for the issues of a left ankle, right ankle, back disabilities, the Board notes that the Veteran testified that in addition to being directly related to service they are also secondary to his service-connected bilateral knee disabilities.  Therefore, the VA examiner should determine if any back or ankle disability is at least likely as not due to or aggravated by the Veteran's service-connected bilateral knee disabilities. 

In addition, to the Veteran's claims of service connection, the Veteran has also testified that he is entitled to compensation under 38 U.S.C.A. § 1151 for residuals of right ankle dislocation to include nerve damage and a blood clot in the brachial artery.  The Board notes that there is an April 2011 statement by the Chief of Staff; however, the Board finds that a further opinion is warranted.  The Chief of Staff stated that it was very possible that some of the course of events could have been lessened or prevented by a more prompt suspicion and diagnosis of his open dislocation of his right ankle.  He further stated that that it is possible that more engaged orthopedic staff involvement at the inception of the treatment, or than it is evidence by the record, may have resulted in a different outcome if the doctor had had a more experienced opinion and evaluation to guide her initial determinations.  He also stated that this was speculative and could (should) require further clarification and that it was unclear from the record what amount of staff input, if any, was involved in the initial assessment and planning.  The Board finds that based upon this April 2011 statement further development is warranted, including the RO obtaining any additional treatment records related to his right ankle.  In addition, the Veteran's claims file should be sent for a VA opinion; the examiner should be asked to opine as to the likelihood that any currently diagnosed disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault in connection with medical treatment rendered by VA.

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received must be associated with the claims file.

2.  The RO/AMC shall attempt to obtain all of the Veteran's service treatment records and if they cannot be obtained then they must document all steps taken.

3.  The RO/AMC should obtain any additional treatment records pertaining to the Veteran's right ankle dislocation and surgery. 

4.  After the Veterans service treatment records are obtained or it is determined that they cannot be obtained or already part of the Veteran's claims file, the RO/AMC shall schedule the Veteran for an appropriate VA examination(s) to ascertain the nature and likely etiology of his asserted left hand, right hand, atrophy of the right calf secondary to nerve injury and disuse,  (ulnar nerve damage of the left upper extremity, left ankle, right ankle, a left wrist sprain, and back disability.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner(s) must answer all of the following questions:

A)  Does the Veteran have current diagnoses of left hand, right hand, atrophy of the right calf secondary to nerve injury and disuse,  (claimed as right leg condition), ulnar nerve damage of the left upper extremity, left ankle, right ankle, a left wrist sprain, and/or back disability?
 
B) For each diagnosis, the VA examiner must opine if the Veteran's diagnosis is at least likely as not related to the Veteran's military service?

C) For each diagnosis related to the Veteran's left ankle, right ankle, and back is it at least likely as not due to or aggravated by the Veteran's service-connected bilateral knee disabilities in any way.  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

5.  The Veteran's claims file should be sent to the appropriate VA examiner for a medical determination for the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right ankle dislocation to include nerve damage and a blood clot in the brachial artery.  The entire claims file must be made available to the examiner, including the April 2011 opinion, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should carefully review the entire claims file and the Veteran's medical history and provide a rationale for his/her opinion.  Specifically, he or she should state whether the proximate cause of the Veteran's residuals of right ankle dislocation to include nerve damage and a blood clot in the brachial artery was (a) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or (b) an event not reasonably foreseeable.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.  

6.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


